COPE, Judge
(dissenting).
In my view the appellant has sufficiently alleged a basis for relief on the basis of Ashley2 error. The motion was summarily denied and the record does not conclusively show that appellant is entitled to no relief. Fla. R.App. P. 9.140(g).3

. Ashley v. State, 614 So.2d 486 (Fla.1993).


.If appellant should succeed in vacating his plea, the trial court would, of course, be free to impose the maximum legal sentence upon conviction, see Surinach v. State, 676 So.2d 997 (Fla. 3d DCA 1996), which in this case would be life imprisonment.